Citation Nr: 1114308	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease for the period from August 21, 2003, to December 1, 2005.

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease for the period from December 1, 2005, to August 12, 2008.

3.  Entitlement to an initial evaluation in excess of 40 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease on or after August 12, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1976 to May 1981. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


Procedural history

In the above-referenced September 2005 rating decision, the RO granted service connection for residuals of a lumbar spine strain with degenerative joint disease and degenerative disc disease.  A 10 percent disability rating was assigned effective from August 21, 2003.  The Veteran disagreed with the initial rating and perfected an appeal as to that issue.

During the pendency of the appeal, the RO increased the Veteran's disability evaluation for his lumbar spine to 20 percent effective from December 1, 2005, and to 40 percent effective from August 12, 2008.  The Veteran has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

In November 2008, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In February 2009, the Board remanded the Veteran's claim for further evidentiary development.  That development was completed, and the Veteran's claims file has been returned to the Board for further appellate review.


Referred issues

In its February 2009 decision, the Board denied the Veteran's claim for a disability rating greater than 30 percent for his service-connected dysthymic disorder.  The Board's decision is final.  See 38 C.F.R. § 20.1100 (2010).  

Subsequently, in a July 2009 rating decision, the RO reevaluated the Veteran's dysthymic disorder sua sponte, and assigned an increased rating of 50 percent effective from September 29, 2008.  It is unclear whether the Veteran wishes to appeal the effective date of the increased rating.  In this regard, the Veteran submitted a notice of disagreement with the July 2009 rating decision on July 31, 2009, requesting a rating in excess of 40 percent dating back to the original date of claim.  Significantly, a 40 percent disability rating was never assigned for the Veteran's service-connected dysthymic disorder.  Additionally, there is no original date of claim subsequent to the Board's final February 2009 decision.  As indicated above, the RO reevaluated the severity of the Veteran's dysthymic disorder on its own without any specific request by the Veteran.  Pertinently, the Veteran or his representative have not expressed an intent to appeal the effective date of the currently assigned 50 percent rating at any time since the July 2009 rating decision.  Therefore, the issue is referred to the RO so that clarification can be obtained from the Veteran regarding whether he is satisfied with his current dysthymic disorder rating and the effective date or dates of that rating.  If it is determined that the Veteran timely disagreed with the RO's July 2009 decision to assign a 50 percent disability rating effective September 29, 2008, a statement of the case (SOC) addressing the issue should be prepared.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, in August 2010, the Veteran contacted the VA and indicated that he had filed service-connection claims for cervical spine, right shoulder, and left shoulder disabilities approximately one year earlier.  A review of the record shows that the Veteran did claim entitlement to service connection for degenerative disc disease of the neck and degenerative joint disease of both shoulders in a March 2009.  These issues have not yet been adjudicated by the RO.  Accordingly, they are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].


Issue no longer on appeal

In its February 2009 decision, the Board remanded the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Subsequently, in a July 2009 rating decision, the RO granted this claim.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  For the period from August 21, 2003, to December 1, 2005, the Veteran's residuals of a lumbar strain with degenerative joint disease and degenerative disc disease were not productive of moderate limitation of motion; a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position;  incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

3.  For the period from December 1, 2005, to August 12, 2008, the Veteran's residuals of a lumbar strain with degenerative joint disease and degenerative disc disease were not productive of forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  

4.  On or after August 12, 2008, the Veteran's residuals of a lumbar strain with degenerative joint disease and degenerative disc disease were not productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease for the period from August 21, 2003, to December 1, 2005, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295, 5235- 5243 (2003-2010).

2.  The criteria for an initial evaluation in excess of 20 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease for the period from December 1, 2005, to August 12, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5235- 5243 (2010).

3.  The criteria for an initial evaluation in excess of 40 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease on or after August 12, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5235- 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for a lumbar spine disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his residuals of a lumbar strain with degenerative joint disease and degenerative disc disease.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records have also been obtained from Social Security Administration (SSA).  The Veteran has not identified any other outstanding records that are relevant to his claim.

In addition, the Veteran was afforded VA examinations in August 2005, June 2006, February 2007, and April 2009. The latter examination was provided in compliance with the February 2009 Board remand.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

The Board does acknowledge that the April 2009 VA examiner specifically indicated in his report that he did not review all of the records in the Veteran's claims folder.  In particular, the examiner noted that the Veteran's original service treatment records and his old prior treatment reports were not deemed relevant to the question at hand.  Crucially, the Board's February 2009 remand instructions only required the VA examiner to review the "pertinent" records associated with the claims folder in assessing the current severity of the Veteran's lumbar spine disability.  The examiner clearly reviewed the Veteran's recent medical history, and his examination report is thorough and responsive to the Board's remand instructions.  Accordingly, the Board finds that the VA examiner's review of only recent and relevant documents located within the Veteran's voluminous case file is substantially compliant with the Board's February 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board concludes that there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's residuals of a lumbar strain with degenerative joint disease and degenerative disc disease are currently assigned a 10 percent disability evaluation from August 21, 2003; a 20 percent disability evaluation from December 1, 2005; and, a 40 percent disability evaluation from August 12, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243.  

The Board notes that during the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine, contained in 38 C.F.R. § 4.71a, which became effective on September 26, 2003.  The new criteria for evaluating service-connected spine disabilities are codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  That is, for any date prior to September 26, 2003, neither the RO nor the Board could apply the revised rating schedule.

The Veteran was notified of these regulation changes in the statement of the case and supplemental statements of the case.  Thus, the Board's decision to proceed in adjudicating this claim does not, therefore, prejudice the Veteran in the disposition thereof. See Bernard, 4 Vet. App. at 393-94.

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5292 (limitation of motion of the lumbar spine) and the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of- motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  A 10 percent disability evaluation was contemplated for slight limitation of motion.  When such limitation of motion was moderate, a 20 percent rating was warranted.  A 40 percent disability evaluation was assigned when such limitation of motion is severe.  The maximum rating under Code 5292 is 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5295, a 10 percent disability evaluation was assigned for a lumbosacral strain with characteristic pain on motion.  A 20 percent disability evaluation was contemplated for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent disability evaluation is contemplated for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent disability evaluation represents the maximum schedular rating available under Diagnostic Code 5295. 

Under Diagnostic Code 5293,  intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The maximum 60 percent rating was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine. See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; there is a combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is contemplated when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). See also 38 C.F.R. § 4.71a, Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


I.  August 21, 2003, to December 1, 2005

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connection lumbar spine disability for the period from August 21, 2003, to December 1, 2005.   Initially, the Board notes that the Veteran is already assigned a 10 percent disability evaluation during this period, and there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, the medical evidence of record does not show that the Veteran had moderate limitation of motion.  Indeed, there is a limited amount of medical evidence for the period from August 21, 2003, to September 26, 2003, and it does not document any range of motion findings.  Moreover, the August 2005 VA examination later found the Veteran to have 90 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation. 

The Board notes that, as of 2002, there was no specific measure of the range of motion of the lumbar spine included in the regulations used to evaluate disabilities of the spine.  However, range of motion measurements were added with the September 2003 change in regulations. See Plate V, 38 C.F.R. § 4.71a (2004).  While the substantive change in regulations from September 2003 cannot be used to evaluate the Veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria, such as "slight" and "moderate."  In regard to the thoracolumbar spine, a full range of motion for forward flexion is 90 degrees, backward extension is to 30 degrees, left and right lateral flexion is to 30 degrees, and left and right rotation is to 30 degrees. See 38 C.F.R. § 4.71a, Plate V (2010).  As such, the medical evidence of record has not demonstrated that the Veteran had moderate limitation of motion of lumbar spine.  Therefore, the Board finds that the Veteran has not met the criteria for an increased evaluation in excess of 10 percent under Diagnostic Code 5292. 

Moreover, the Veteran has not been shown to have had a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  As previously noted, there is limited medical evidence for the period from August21, 2003, to September 26, 2003.  Moreover, the subsequent evidence, such as the August 2005 VA examination report, did not reveal a loss of lateral motion.  Indeed, he had 30 degrees of right and left lateral flexion and 30 degrees of right and left lateral rotation, which is considered full range of motion. See 38 C.F.R. § 4.71a, Plate V.  The examiner also commented that that there was no palpable spam upon examination.  Thus, the Veteran does not meet the criteria for an initial evaluation in excess of 10 percent under Diagnostic Code 5295. 

Likewise, the Veteran did not have incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In this case, there is no indication that the Veteran has been prescribed bed rest due to his spine disability.  In fact, the August 2005 VA examiner stated that the Veteran did not have any exacerbations of low back pain that forced him to bed rest.   As such, the Veteran does not meet the criteria for a higher initial evaluation under Diagnostic Code 5293 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

In addition, the medical evidence of record does not show the Veteran to have had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In fact, as previously noted, the August 2005 VA examination found the Veteran to have 90 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation.  His combined range of motion was 240 degrees.  

Moreover, the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   In fact, the August 2005 VA examiner indicated that there was no palpable spasm and noted that he Veteran walked without a gait.  He also commented that the spinal contour was normal.  Therefore, the Veteran has not been shown to have met the criteria for a higher initial evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected lumbar spine disability.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  Indeed, the August 2005 VA examiner commented that there was no evidence of sciatic, genitourinary, or fecal dysfunction.  A sensory and motor examination was also normal bilaterally in the lower extremities.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a higher initial evaluation for the Veteran's lumbar spine disability for the period from August 21, 2003, to December 1, 2005, is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The effect of pain in the Veteran's lumbar spine is contemplated in the 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the August 2005 VA examiner  indicated that the Veteran's lumbar spine was nontender to palpation and stated that he did not exhibit any pain, fatigue, weakness, or incoordination on repeat testing.  Based on the foregoing, the Board finds that a 10 percent disability evaluation was appropriately assigned for the Veteran's residuals of a lumbar spine strain with degenerative joint disease and degenerative disc disease for the period from August 21, 2003, to December 1, 2005.


II.  December 1, 2005, to August 12, 2008

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his residuals of a lumbar strain with degenerative joint disease and degenerative disc disease for the period from December 1, 2005, to August 12, 2008.   The medical evidence of record does not show the Veteran to have had forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In fact, the June 2006 VA examination found the Veteran to have flexion to 55 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The February 2007 VA examination also revealed 60 degrees of forward flexion, 15 degrees of extension, 20 degrees of right and left lateral flexion, and 20 degrees of  right and left lateral rotation.  

The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings do not demonstrate that the Veteran's spine was immobile or fixed in place.

In addition, the medical evidence does not reveal incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician during this time period.  In fact, the February 2007 VA examiner specifically stated that the Veteran did not have incapacitating episodes that require long lasting bed rest.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected lumbar spine disability.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  Indeed, the June 2006 VA examiner noted the Veteran's report of occasional episodes of numbness and tingling in both feet, but noted that there was no motory or sensory deficit detected in the lower extremities.  His quadriceps and Achilles reflexes were two plus over two plus.  The February 2007 VA examiner also stated that the strength of all major muscle groups of the lower extremities were symmetrical bilaterally at 5/5, and there was no evidence of sensory deficits.  The deep tendon reflexes were also symmetrical bilaterally for the ankles and knees, and the straight leg raising test was negative for radiculopathy.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.   In fact, the June 2006 VA examiner commented that there was no change in active or passive range of motion due to repeat testing against resistance and noted that there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or during flares.  Similarly, the February 2007 VA examiner commented that the Veteran had more pain on repetitive testing, but also stated that there was no change in active or passive range of motion due to repeat testing against resistance.  He did state that he would assign an additional 10 degrees of functional loss to flexion due to pain and to acute flares.  However, as previously noted, the Veteran had 60 degrees of flexion during the February 2007 flexion, and a loss of 10 degrees would still not equate to flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Moreover, the examiner further commented that there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.   Therefore, the Board finds that the preponderance of the evidence is against a higher initial evaluation for the Veteran's residuals of a lumbar strain with degenerative joint disease and degenerative disc disease for the period from December 1, 2005, to August 12, 2008.


III.   On or After August 12, 2008

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connected lumbar spine disability on or after August 12, 2008.  The evidence of record does not indicate that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this regard, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the previously mentioned symptoms indicative of unfavorable ankylosis.  In fact, the April 2009 VA examination revealed forward flexion to 30 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 30 degrees.  Thus, the Veteran's spine does not appear to be fixed or immobile.  

In addition, the evidence of record does not reveal incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran did tell the April 2009 VA examiner that he had frequent incapacitation.  However, the Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for a duration of at least six weeks. 

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected lumbar spine disability.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  Indeed, VA medical records dated in August 2008 indicate that the Veteran denied having any loss of sensation, tremors, tingling, blackouts, or seizures.  The Veteran also  told the April 2009 VA examiner that he does not have any associated symptoms, such as weight loss, fever, malaise, dizziness, visual disturbance, numbness, bladder complaints, or bowel complaints.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the April 2009 VA examiner indicated that the Veteran did not appear to be in any acute distress and commented that his behavior during the interview and during the physical examination did not appear to match the high pain level that he had described.  Therefore, the Board finds that the preponderance of the evidence is against a higher initial evaluation for the Veteran's residuals of a lumbar strain with degenerative joint disease and degenerative disc disease on or after August 12, 2008.


IV.  Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for spine disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which includes pain and limitation of motion.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the Veteran's service-connected lumbar spine disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board further notes that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). Notably, however, the record reflects that the Veteran as already been granted entitlement to TDIU in a July 2009 rating decision.


ORDER

An initial evaluation in excess of 10 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease for the period from August 21, 2003, to December 1, 2005, is denied.   

An initial evaluation in excess of 20 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease for the period from December 1, 2005, to August 12, 2008, is denied.   

An initial evaluation in excess of 40 percent for residuals of a lumbar strain with degenerative joint disease and degenerative disc disease on or after August 12, 2008, is denied.   



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


